      Case 2:19-cv-11149-LMA-DMD Document 69 Filed 02/05/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS LLC       *  CIVIL ACTION NO: 19-11149
                               *
VERSUS                         *  SECTION: I (3)
                               *
DEQUINCY R. RICHARD            *  JUDGE LANCE M. AFRICK
                               *
                               *  MAGISTRATE DANA M. DOUGLAS
****************************************************
            DEFENDANTS’ EXPARTE MOTION REQUESTING COURT’S
     RECONSIDERATION FOR DATE OF APPLICATION OF SANCTIONS

       Defendants’ REC Marine Logistics, LLC., et.al., move that the District Court re-consider,

and delay its ruling requiring payment of a sanction in less than one day, and permit Defendants

to submit data to the Court that the bare owner of the vessel was not legally in control of the

vessel at the time at issue, as the vessel had been demised and chartered to a party not joined in

this litigation. These Parties move that the Court’s order be reversed and corrected for fifteen

days to permit presentation of evidence that the Court’s ruling is based upon improper

information and assumptions, and that no defendants intentionally declined to comply with the

Court’s prior order. Counsel’s only other option is to immediately appeal this ruling to the Fifth

Circuit Court of Appeal which Counsel prefers not to do.

                                             Respectfully Submitted,

                                             // Fred E. Salley
                                             BY:________________________________
                                             FRED E. SALLEY, T.A. (11665)
                                             SALLEY & ASSOCIATES
                                             P.O. Box 3549
                                             77378 Hwy 1081 Cretien Annex
                                             Covington, Louisiana 70434
                                             Telephone: (985) 867-8830
                                             Facsimile (985) 867-3368
                                             Counsel for Defendants, REC
                                             Marine Logistics, LLC, et. al.
    Case 2:19-cv-11149-LMA-DMD Document 69 Filed 02/05/20 Page 2 of 2




                   CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above and foregoing has
been served on all counsel of record by facsimile, receipt
requested, or by depositing same in the United States Postal
Service, properly addressed and postage prepaid this 5 th Day of
February 2020.

                                 s/ Fred E. Salley
                                 _____________________________
                                 FRED E. SALLEY, T.A. (11665)
